234 F.3d 501 (11th Cir. 2000)
Dallas JOHNSON, Plaintiff-Appellant,v.BOOKER T. WASHINGTON BROADCASTING SERVICE, INC., d.b.a. WENN Radio, and David Donnell, Defendants-Appellees.
No. 99-6078.
United States Court of Appeals, Eleventh Circuit.
November 29, 2000.December 11, 2000.

[Copyrighted Material Omitted][Copyrighted Material Omitted]
Appeal from the United States District Court for the Northern District of  Alabama.(No. 97-03215-CV-H-S), James H. Hancock, Judge.
Before COX, WILSON and GIBSON*, Circuit Judges.
WILSON, Circuit Judge:


1
Dallas Johnson appeals the district court's grant of summary judgment to  defendants-appellees on her sexual harassment and retaliation claims under Title  VII of the Civil Rights Act of 1964, 42 U.S.C.  2000e et seq., and its  dismissal of her pendent state law assault and battery claims. We affirm the  district court's grant of summary judgment on Johnson's retaliation claim, but  reverse on her sexual harassment claim. Since the district court will have  subject matter jurisdiction over a federal claim upon our remand, we also  reinstate Johnson's pendent state law claims.

I. BACKGROUND

2
Booker T. Washington Broadcasting Service, Inc. ("BTW") owned the WENN1 radio  station in Birmingham, Alabama. WENN was ranked as the number one or two station  in the Birmingham market for some period of years before 1996. During this time  period, WENN's highest rated show, The Morning Show with Dave Donnell (the  "Morning Show"), generated nearly fifty percent of WENN's overall advertising  revenue. When the Morning Show's ratings began to drop in 1996, WENN decided to  add a co-host in hopes of boosting ratings.


3
WENN hired plaintiff-appellant Johnson as co-host of the Morning Show. As a new  employee, Johnson received a copy of BTW's employment handbook. The harassment  policy contained in the handbook prohibited employees from engaging in:


4
[S]exual flirtations, advances or propositions; continued or repeated verbal  abuse of a nature which is ... sexual ...; graphic or degrading comments about  an individual or his or her appearance; the display of sexually suggestive  objects or pictures; or any offensive or abusive physical contact.  Furthermore, no one should imply or threaten that an applicant's or employee's  cooperation or refusal to participate in sexual involvement or discriminatory  activity will have any effect on that individual's employment, assignment,  compensation, advancement, career development, or any other condition of  employment.

The policy also instructed employees:

5
If an employee experiences a problem with harassment, that employee must  immediately notify his or her supervisor, or if notification to the supervisor  would be inappropriate, another member of management.... All complaints will  be promptly and thoroughly investigated and corrective action, if necessary,  will be taken.


6
Dave Donnell served as co-host and program director on the new Morning Show. As  program director, Donnell supervised Johnson. From the beginning, Johnson and  Donnell did not hit it off. For example, Donnell would cut off Johnson's  microphone while they were on the air. Johnson claims Donnell did this whenever  he did not like her comments. Donnell claims he cut off Johnson's microphone  only when she made inappropriate (e.g., sexually charged) comments. The  listening audience and internal personnel complained about the hostile  interaction between Donnell and Johnson; listeners thought it sounded like  Donnell and Johnson were fighting on the air.


7
The Morning Show ratings continued to decline. In April 1997, WENN transferred  Johnson from the morning to the midday air shift. Donnell testified he did not  participate in making the decision to move Johnson to the midday shift, although  he did inform her of the change. Co-worker Chris Talley likewise testified that  station president Kirkwood Balton made all hiring and firing decisions at WENN,  and that Donnell merely implemented Balton's directives. Co-worker Rick Owens,  however, testified that Donnell "had all Mr. Balton's backing on all programming  and personnel decisions. Whatever [Donnell] felt needed to be done, he would  take that to Mr. Balton. And [sic] Mr. Balton would back him on it." Owens  further testified that Donnell said "that the chemistry wasn't working [between  Donnell and Johnson] and that they probably would have to move [Johnson] to  either middays or possibly overnights."


8
On May 12, 1997, WENN again changed Johnson's shift, moving her from middays to  late nights. WENN cut Johnson's pay correspondingly. On May 28, 1997, Johnson  complained to Balton and station manager Rose Walker about the shift changes and  pay cut, but Walker and Balton refused to make any changes. Johnson claimed she  had a contract with WENN that guaranteed her a higher salary, but she would not  produce the contract. Instead, Johnson left the station on May 28, 1997, after  the meeting, and never returned to work.2


9
Believing Johnson had quit, WENN arranged an exit interview for Johnson on June  6, 1997. At the exit interview, Johnson alleged WENN was terminating her in  retaliation for her refusal to give in to Donnell's sexual advances. This was  the first time Johnson voiced any sexual harassment concerns to any BTW  supervisor or officer.


10
Johnson filed a charge of discrimination with the Equal Employment Opportunity  Commission ("EEOC") in June 1997, received her right to sue letter in October  1997, and instigated the present suit in December 1997. Johnson's complaint  consisted of three counts: first, against WENN3 for quid pro quo sexual  harassment, hostile work environment sexual harassment, and retaliation; second,  against Donnell for assault and battery; and third, against Donnell for wrongful  interference with Johnson's business and contractual relationship with WENN.4


11
Johnson claims that during her tenure on the Morning Show Donnell sexually  harassed her as evidenced by the following incidents:


12
1.Donnell repeatedly commented that Johnson had a sexy voice;


13
2.Donnell called out Johnson's name and winked at her;


14
3.Donnell called out Johnson's name and pulled his pants up in an obscene  manner, revealing an imprint of his private parts;


15
4.Donnell called out Johnson's name and then looked her "up and down" while  staring at her in a sexual manner;


16
5.Donnell said "Johnson, I like you and as long as I like you you're going to  be all right. You don't have to worry about your job;"


17
6.Donnell repeatedly attempted to massage Johnson's shoulders against her  wishes;


18
7.Donnell stuck his tongue out at Johnson in an obscene manner;


19
8.Donnell inappropriately rubbed his body parts against Johnson;


20
9.Donnell asked Johnson why a person with a body like hers always covered it up;


21
10.Donnell commented that he could "pull [Johnson] up" anytime, a comment  Johnson interpreted as a sexual reference;


22
11.Donnell got close to Johnson's face as if to kiss her;


23
12.Donnell commented that Johnson "really knocked him off his feet;"


24
13.Donnell stated that "he had to stay on his side of the room;"


25
14.Donnell commented inappropriately about sex to Johnson and questioned  Johnson about her own sex life; and


26
15.Donnell asked Johnson if she ever got lonely.


27
In a January 4, 1999 order, the district court granted WENN's motion for summary  judgment on Johnson's retaliation and sexual harassment claims, and dismissed Johnson's pendent assault and battery claims against Donnell. Johnson appeals  these rulings.

II. DISCUSSION

28
We have jurisdiction pursuant to 28 U.S.C.  1291, as this is an appeal from a  final judgment.5 See 28 U.S.C.  1291. We review de novo the district court's  grant of summary judgment, applying the same legal standards as the district  court, and viewing all facts and reasonable inferences drawn therefrom in the  light most favorable to Johnson, the non-moving party. See Evans v. McClain of  Georgia, Inc., 131 F.3d 957, 961 (11th Cir.1997) (per curiam). We review the  district court's dismissal of pendent state law claims for abuse of discretion.  See Shahawy v. Harrison, 778 F.2d 636, 644 (11th Cir.1985), amended by 790 F.2d  75 (11th Cir.1986), appealed after remand, 875 F.2d 1529 (11th Cir.1989).

A. Retaliation Claims
Under Title VII:

29
It shall be an unlawful employment practice for an employer to discriminate  against any of his employees or applicants for employment ... because [the  employee] has opposed any practice made an unlawful employment practice by  this subchapter, or because he has made a charge, testified, assisted, or  participated in any manner in an investigation, proceeding, or hearing under  this subchapter.


30
42 U.S.C.  2000e-3(a) (1982). To establish a prima facie case of retaliation, a  plaintiff must show that (1) she engaged in a statutorily protected expression;  (2) she suffered an adverse employment action; and (3) there is some causal  relationship between the two events. Holifield v. Reno, 115 F.3d 1555, 1566  (11th Cir.1997) (per curiam).6 Statutorily protected expression includes filing  complaints with the EEOC and complaining to superiors about sexual harassment.  See, e.g., Rollins v. State of Fla. Dept. of Law Enforcement, 868 F.2d 397, 400  (11th Cir.1989) ("[T]he protection afforded by the statute is not limited to  individuals who have filed formal complaints, but extends as well to those, like  [appellant], who informally voice complaints to their superiors or who use their  employers' internal grievance procedures.").


31
Johnson engaged in statutorily protected expressions by filing a charge with the  EEOC in June 1997 and complaining about Donnell's harassment to Walker and  Balton on June 6, 1997. Johnson's employment with WENN ended on May 28, 1997.  Thus, Johnson's June 1997 protected expressions occurred after her employment  ended in May 1997, and WENN's employment decisions could not have been based on  Johnson's protected expressions. Hence Johnson cannot prevail on her retaliation  claim, as she failed to satisfy the third Holifield prong: a causal relationship  between her complaining about Donnell's harassment and her transfers or  termination. We therefore affirm the district court's dismissal of Johnson's  retaliation claims.

B. Sexual Harassment Claims

32
Title VII of the Civil Rights Act of 1964 prohibits employers from  discriminating "against any individual with respect to his compensation, terms,  conditions, or privileges of employment, because of such individual's race,  color, religion, sex, or national origin." 42 U.S.C.  2000e-2(a)(1). Sexual  harassment can constitute discrimination based on sex for purposes of Title VII.  See Mendoza v. Borden, Inc., 195 F.3d 1238, 1244-45 (11th Cir.1999) (en banc).  Generally, sexual harassment comes in two forms: harassment that does not result  in a tangible employment action (traditionally referred to as "hostile work  environment" harassment), and harassment that does result in a tangible  employment action (traditionally referred to as "quid pro quo" harassment). See  generally Burlington Industries, Inc. v. Ellerth, 524 U.S. 742, 760-63, 118  S.Ct. 2257, 141 L.Ed.2d 633 (1998).


33
All harassment by co-workers necessarily falls into the first Ellerth class, as  co-workers cannot take employment actions against each other. See id. at 762,  118 S.Ct. 2257 ("[O]ne co-worker ... cannot dock another's pay, nor can one  co-worker demote another. Tangible employment actions fall within the special  province of the supervisor."). Harassment by supervisors, on the other hand, can  fall into either category. This distinction is important because if Donnell was  a co-worker, rather than Johnson's supervisor, Johnson's claim can only be for  hostile environment or non-tangible employment action harassment. If Donnell was  a supervisor, Johnson's claim may be for quid pro quo or tangible employment  action harassment. This in turn is important because WENN may utilize an  affirmative defense if the alleged harassment was without a tangible employment  action, but WENN would be strictly liable if the alleged harassment resulted in  a tangible employment action.


34
To demonstrate sexual harassment, Johnson must show: (1) that "she belongs to a  protected group;" (2) that she "has been subject to unwelcome sexual harassment,  such as sexual advances, requests for sexual favors, and other conduct of a  sexual nature;" (3) that the harassment was "based on [her] sex ...;" (4) "that  the harassment was sufficiently severe or pervasive to alter the terms and  conditions of employment and create a discriminatorily abusive working  environment;" and (5) "a basis for holding the employer liable."7 Mendoza, 195  F.3d at 1245. The parties do not dispute that Johnson belongs to a protected  group (women) and that Donnell's comments and actions towards Johnson were based  on Johnson's sex. The remaining three factors are more difficult to evaluate.


35
1.Was Johnson subjected to unwelcome sexual harassment, and was the harassment    sufficiently severe or pervasive?


36
The second and fourth factors listed in Mendoza are intertwined, and we will  evaluate them together. Title VII "does not prohibit all verbal or physical  harassment in the workplace," and "does not reach genuine but innocuous  differences in the ways men and women routinely interact with members of the  same sex and of the opposite sex." Oncale v. Sundowner Offshore Servs. Inc., 523  U.S. 75, 80-81, 118 S.Ct. 998, 140 L.Ed.2d 201 (1998). Instead, Title VII  prohibits only the type of severe or pervasive sexual harassment that "alter[s]  the conditions of the victim's employment." Id. at 81, 118 S.Ct. 998 (quotation  omitted).


37
Harassment is severe or pervasive for Title VII purposes only if it is both  subjectively and objectively severe and pervasive. Mendoza, 195 F.3d at 1246.  Harassment is subjectively severe and pervasive if the complaining employee  perceives the harassment as severe and pervasive, and harassment is objectively  severe and pervasive if a reasonable person in the plaintiff's position would  adjudge the harassment severe and pervasive. See id. When determining whether  harassment is objectively severe and pervasive, courts consider "the frequency  of the conduct," "the severity of the conduct," "whether the conduct is  physically threatening or humiliating, or a mere offensive utterance," and  "whether the conduct unreasonably interferes with the employee's job  performance." Mendoza, 195 F.3d at 1246.


38
There is no doubt Johnson subjectively perceived Donnell's behavior as  harassing. Turning to the four objective factors: the conduct alleged by Johnson  was not infrequent (Johnson points to roughly fifteen separate instances of  harassment over the course of four months); the conduct was severe (Donnell's  behavior included giving Johnson unwanted massages, standing so close to Johnson  that his body parts touched her from behind, and pulling his pants tight to  reveal the imprint of his private parts); the conduct was physically threatening  and humiliating (same); and the conduct interfered with Johnson's job  performance (she could not get along with her on-the-air co-host). This set of  facts differs from cases like Mendoza and Gupta v. Florida Bd. of Regents, where  there were fewer instances of less objectionable conduct over longer periods of  time. See Mendoza 195 F.3d at 1242-43; Gupta v. Florida Bd. of Regents, 212 F.3d  571, 585 (11th Cir.2000). The facts of this case are more akin to the  "continuous barrage of sexual harassment" in Dees v. Johnson Controls World  Servs., Inc., 168 F.3d 417, 418 (11th Cir.1999). Since Donnell's alleged conduct  towards Johnson was sufficiently severe or pervasive such that it falls within  the definition of sexual harassment,8 we turn next to whether WENN may be liable  for this harassment.


39
2. Is there a basis for holding WENN liable?


40
WENN will be strictly liable to Johnson for Donnell's alleged harassment if (1)  Donnell was Johnson's supervisor; and (2) Donnell took a tangible employment  action against Johnson as a result of the sexual harassment. See Faragher v.  City of Boca Raton, 524 U.S. 775, 807, 118 S.Ct. 2275, 141 L.Ed.2d 662 (1998);  Ellerth, 524 U.S. at 762-63, 118 S.Ct. 2257 ("[A] tangible employment action  taken by the supervisor becomes for Title VII purposes the act of the employer.  Whatever the exact contours of the aided in the agency relation standard, its  requirements will always be met when a supervisor takes a tangible employment  action against a subordinate. In that instance, it would be implausible to  interpret agency principles to allow an employer to escape liability....");  Llampallas v. Mini- Circuits, Lab., Inc., 163 F.3d 1236, 1247 (11th Cir.1998)  ("[A]ny time the harasser makes a tangible employment decision that adversely  affects the plaintiff, an inference arises that there is a causal link between  the harasser's discriminatory animus and the employment decision. A Title VII  plaintiff, therefore, may establish her entire case simply by showing that she  was sexually harassed by a fellow employee, and that the harasser took a  tangible employment action against her.").


41
WENN may be able to avoid liability if either (1) Donnell was not Johnson's  supervisor; or (2) Donnell took no tangible employment action against Johnson.  If Donnell was not Johnson's supervisor, WENN is only liable if it "knew (actual  notice) or should have known (constructive notice) of the harassment and failed  to take remedial action." Breda v. Wolf Camera & Video, 222 F.3d 886, 889 (11th  Cir.2000). If Donnell was Johnson's supervisor, but did not take a tangible  employment action against Donnell, a two-part affirmative defense announced in  Ellerth and Faragher applies. Under this affirmative defense, WENN is not liable  if it "exercised reasonable care to prevent and correct promptly any sexually  harassing behavior," and Johnson "unreasonably failed to take advantage of any  preventive or corrective opportunities provided by [WENN] or to avoid harm  otherwise." Faragher, 524 U.S. at 807, 118 S.Ct. 2275.


42
The district court mistakenly applied a McDonnell Douglas-Burdine framework to  Johnson's claims.9 The court assumed plaintiff had shown that Donnell's  harassment was severe and pervasive, and stated without discussion that Donnell  was Johnson's supervisor. The court observed that a material issue of fact  existed as to whether Donnell's alleged harassment culminated in her shift  transfer (i.e., tangible employment action). The district court then stated that  it "reads Ellerth as requiring that a 'sexual harassment' case involving a  tangible change in the terms and conditions of employment be treated in the same  manner as any disparate treatment claim. In other words, a McDonnell Douglas  framework of shifting burdens would apply." The court went on to hold that WENN  proffered a legitimate, nondiscriminatory reason for Johnson's transfer (ratings  had not improved and Johnson and Donnell did not "gel" on air) which Johnson  failed to rebut as pretextual. Hence, according to the district court, Johnson  failed to demonstrate that her transfers stemmed from Donnell's alleged  harassment, and her claim fell into the "no tangible employment action"  category. As such, WENN was entitled to utilize the affirmative defense outlined  in Ellerth and Faragher.


43
The district court cited to no cases applying the McDonnell Douglas-Burdine  framework in post-Ellerth sexual harassment cases, and nowhere in Ellerth does  the Supreme Court suggest applying a McDonnell Douglas-Burdine burden shifting  framework. We are unwilling to read the McDonnell Douglas-Burdine framework into  non-retaliation10 sexual harassment cases at this point. These types of cases  have evolved quite separately from other Title VII cases, and applying a  burden-shifting analysis to them would be a departure from precedent. See Henson  v. City of Dundee, 682 F.2d 897, 905 n. 11 (11th Cir.1982) ("We ... see no  reason to suggest a specific prima facie case for the hostile environment claim.  In trying these cases, the district courts should employ normal principles of  pleading and proof allocation.").


44
Applying "normal principles of pleading and proof allocation," id., Johnson has  presented a triable issue of fact for the jury to resolve. Viewing the evidence  in the light most favorable to Johnson, she has presented evidence that she  rebuffed Donnell's sexual advances, along with evidence that Donnell  participated in the decision to move her to middays, and possibly to the late  night shift.11 WENN has presented evidence that Balton, rather than Donnell,  decided to transfer Johnson, along with evidence that it transferred Johnson  because ratings were low and her on-air personality contributed to lower WENN  ratings.12 This is a classic dispute of a material fact; it is for the jury, and  not the district court, to decide which party's rendition of fact is more  credible.


45
(a)Was Donnell Johnson's supervisor at the time of the adverse employment  actions?


46
As stated above, WENN's potential liability for Donnell's alleged harassment  turns in part on whether Donnell was Johnson's supervisor or her co-worker.  Thus, the first step in determining whether WENN may be liable is defining the  relationship between Johnson and Donnell. The district court believed, "There is  no dispute that Donnell was plaintiff's supervisor." Clearly, Donnell supervised  Johnson when she worked on the Morning Show. But it is not so clear that Donnell  continued to supervise Johnson after Johnson switched from morning to middays  and late nights. Johnson alleges in her complaint that, even after she switched  to the midday and late night shifts, "Donnell scheduled mandatory meetings for  the entire staff of announcers during the plaintiff's 'air' time and failed to  schedule someone to relieve her so she could attend the meeting. This was done  deliberately to retaliate against the plaintiff." This suggests that Donnell  still wielded some power over Johnson after she left the Morning Show.


47
Because the district court did not clearly articulate whether Donnell continued  to supervise Johnson after she transferred, and because we cannot make this  determination based on the record before us, we remand this portion of Johnson's  claim to the district court for its determination.


48
(b)Did Johnson suffer a tangible employment action?


49
WENN's potential liability for Donnell's alleged harassment also turns on  whether Donnell took a tangible employment action against Johnson. Thus, the  next step in our inquiry is to determine whether Johnson suffered a tangible  employment action.13 Johnson claims WENN reassigned her twice and terminated  her, as a direct result of Donnell's sexual harassment. The record evidence  reveals that Johnson quit, and was never terminated; thus, she has no  meritorious claim that her termination constitutes a tangible employment  action.14 Her reassignments15 are more troubling. However, it is impossible to  glean from the record whether her transfers constituted tangible employment  actions.


50
A tangible employment action is "a significant change in employment status, such  as hiring, firing, failing to promote, reassignment with significantly different  responsibilities, or a decision causing a significant change in benefits."  Ellerth, 524 U.S. at 761, 118 S.Ct. 2257. See also Gupta, 212 F.3d at 587  (quotation omitted) (citation omitted) ("An adverse employment action is an  ultimate employment decision, such as discharge or failure to hire, or other  conduct that alters the employee's compensation, terms, conditions, or  privileges of employment, deprives him or her of employment opportunities, or  adversely affects his or her status as an employee.").


51
Here, WENN transferred Johnson twice-from morning to middays, and from middays  to late nights. The record is silent, however, as to the repercussions of the  transfer from morning to midday.16 The district court did not explicitly  determine whether Johnson's transfers constituted tangible employment actions;  instead, it basically assumed that they did, but held Johnson failed to  demonstrate that WENN transferred her for pretextual reasons. As detailed above,  we find no authority for requiring Johnson to prove pretext. Rather, Johnson  merely has to present an issue of fact for jury consideration. Whether her  transfers stemmed from Donnell's harassment is such a question of fact.


52
It does not appear that the transfer from morning to midday altered Johnson's  compensation or benefits. Whether this transfer otherwise fit within the  definition of adverse or tangible employment action within the meaning of  Ellerth and Gupta is unclear.17 The transfer from midday to late night resulted  in an alleged $8000.00 pay decrease; therefore the transfer to late night was  obviously a tangible employment action.


53
In a similar situation, where the record did not reveal whether a transfer  constituted an adverse employment action, we decided:  [Appellant] must demonstrate that a reasonable person in his position would  have found his transfer to be adverse under all the facts and  circumstances.... Therefore, we have decided to remand the case to the  district court for such proceedings as it deems necessary for it to enter  explicit findings of fact concerning the allegedly adverse nature of  [appellant's] transfer. Once having made these explicit findings, the district  court should clearly explain why it believes that a reasonable person in  [appellant's] position would or would not have found the transfer to have been  an adverse employment action.


54
Doe v. Dekalb County School Dist., 145 F.3d 1441, 1453-54 (11th Cir.1998).


55
We believe a remand is the appropriate action here as well. On remand, the  district court should conduct "such proceedings as it deems necessary for it to  enter explicit findings of fact concerning the allegedly adverse nature of"  Johnson's transfer, and "clearly explain why it believes that a reasonable  person in [Johnson's] position would or would not have found the transfer to  have been an adverse employment action." Id. If Johnson's transfers were not  tangible employment actions, WENN is entitled to utilize the Ellerth-Faragher  affirmative defense. If the transfers were tangible employment actions, Johnson  will be entitled to summary judgment if Donnell, as her supervisor, took the  employment actions as a result of sexual harassment.

C. Assault and Battery Claims

56
The district court dismissed Johnson's pendent state law assault and battery  claims solely because it granted summary judgment on Johnson's Title VII claims.  Since we are reversing the court's grant of summary judgment on Johnson's Title  VII sexual harassment claim, the district court will have jurisdiction over a  federal claim upon our remand. We therefore reverse the court's dismissal of  Johnson's pendent state law claims.

III. CONCLUSION

57
The district court erred in granting summary judgment to appellees. While the  court correctly dismissed Johnson's Title VII retaliation claim, Johnson's  sexual harassment claim was not ripe for summary judgment. Viewing the evidence  in the light most favorable to Johnson, material issues of fact exist as to:  whether Donnell was Johnson's supervisor at the times of the transfers; whether  Donnell's shift transfers constituted tangible employment actions; whether  Donnell participated in the decisions to transfer Johnson; and (assuming Donnell  did participate in the decisions to transfer Johnson) whether Donnell  transferred Johnson because of her rejection of his sexual advances.


58
The answers to these questions are critical. If, for example, Donnell as  Johnson's supervisor took a tangible employment action against Johnson, WENN  would be strictly liable for Donnell's harassment; if, on the other hand,  Donnell did not take a tangible employment action against Johnson, WENN would be  entitled to utilize the Ellerth-Faragher affirmative defense. At any rate, these  questions cannot be answered based on the record before us. We therefore reverse  the district court's grant of summary judgment on Johnson's sexual harassment  claims. We also reinstate Johnson's pendent state law claims.


59
AFFIRMED in part, REVERSED in part, and REMANDED.18



NOTES:


*
  Honorable John R. Gibson, U.S. Circuit Judge for the Eighth Circuit, sitting by  designation.


1
  We refer to WENN and BTW interchangeably throughout this opinion.


2
  Johnson concedes her employment ended on May 28, 1997.


3
  Johnson's complaint also named Booker T. Washington Insurance Company as a  defendant. The district court dismissed Booker T. Washington Insurance Company  as a defendant in a January 30, 1998 order, and Johnson does not appeal that  decision.


4
  The district court dismissed the third count (Johnson's claim against Donnell  for wrongful interference ) in a January 30, 1998 order, and plaintiff does not  appeal that decision.


5
  The district court dismissed count III in its January 30, 1998 order, and  disposed of counts I and II in its January 4, 1999 order.


6
  Once a plaintiff makes out a prima facie case of retaliation " 'the burden  shifts to the defendant to rebut the presumption of retaliation by producing  legitimate reasons for the adverse employment action.' If the defendant offers  legitimate reasons, the presumption of retaliation disappears. The plaintiff  must then show that the employer's proffered reasons for taking the adverse  action were actually a pretext for prohibited retaliatory conduct." Sullivan v.  National Railroad Passenger Corp., 170 F.3d 1056, 1059 (11th Cir.1999) (quoting  Raney v. Vinson Guard Service, 120 F.3d 1192, 1196 (11th Cir.1997)) (citation  omitted), cert. denied, 528 U.S. 966 , 120 S.Ct. 402, 145 L.Ed.2d 314 (1999).


7
  The Mendoza opinion discusses "hostile environment," rather than "quid pro quo"  harassment. The Supreme Court in Ellerth largely wiped out the usefulness of the  terms "hostile environment" and "quid pro quo." According to precedent in this  circuit, a plaintiff's prima facie sexual harassment case is very similar under  either title. We have held: The prima facie elements for [a quid pro quo] cause of action that the plaintiff  must prove include: (1) the employee belongs to a protected group; (2) the  employee was subject to unwelcome sexual harassment; (3) the harassment  complained of was based on sex; and (4) the employee's reaction to the unwelcome  behavior affected tangible aspects of the employee's compensation, or terms,  conditions or privileges of employment. Virgo v. Riviera Beach Assocs., Ltd., 30 F.3d 1350, 1361 (11th Cir.1994). The  first three Mendoza factors are exactly the same as the first three Virgo  factors. The fourth Virgo factor correlates with the fifth Mendoza  factor-whether an employer may be held liable depends on whether a tangible  employment action resulted from the harassment. The fourth Mendoza factor,  whether or not the harassment was severe or pervasive, jibes with the Virgo  analysis as well: if a supervisor retaliates against a worker for failing to  give in to sexual advances, those advances will rise to the level of "severe or  pervasive." Seeing no important distinction between a prima facie case under  quid pro quo as opposed to hostile environment claims, we will apply the Mendoza  factors to Johnson's claims, irrespective of the terms "quid pro quo" and  "hostile environment."


8
  Of course, we are viewing the evidence in the light most favorable to Johnson as  per summary judgment standard of review. Whether Donnell indeed engaged in the  conduct alleged is for the trier of fact to decide.


9
  McDonnell Douglas-Burdine framework refers to McDonnell Douglas Corp. v. Green,  411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973) and Texas Dept. of Community  Affairs v. Burdine, 450 U.S. 248, 101 S.Ct. 1089, 67 L.Ed.2d 207 (1981). Under  this framework: [T]he plaintiff must first establish a prima facie case of discrimination....  Establishment of the prima facie case in effect creates a presumption that the  employer unlawfully discriminated against the employee. If the trier of fact  believes the plaintiff's evidence, and if the employer is silent in the face of  the presumption, the court must enter judgment for the plaintiff because no  issue of fact remains in the case. If a plaintiff establishes a prima facie case  of discrimination, the defendant employer must articulate a legitimate,  nondiscriminatory reason for the challenged employment action.... If the  defendant articulates one or more such reasons, the presumption of  discrimination is eliminated and the plaintiff has the opportunity to come  forward with evidence, including the previously produced evidence establishing  the prima facie case, sufficient to permit a reasonable factfinder to conclude  that the reasons given by the employer were not the real reasons for the adverse  employment decision. If the plaintiff does not proffer sufficient evidence to  create a genuine issue of material fact regarding whether each of the defendant  employer's articulated reasons is pretextual, the employer is entitled to  summary judgment on the plaintiff's claim. Chapman v. AI Transport, 229 F.3d 1012 (11th Cir.2000) (en banc) (citations  omitted).


10
  Retaliation claims do involve burden-shifting as in McDonnell Douglas-Burdine.  See, e.g., E.E.O.C. v. Total System Services, Inc., 221 F.3d 1171, 1174 (11th  Cir.2000).


11
  Rick Owens testified that Donnell "had all Mr. Balton's backing on all  programming and personnel decisions. Whatever [Donnell] felt needed to be done,  he would take that to Mr. Balton. And [sic] Mr. Balton would back him on it,"  and Donnell told Owens that Donnell "felt that the chemistry wasn't working  [between Donnell and Johnson] and that they probably would have to move  [Johnson] to either middays or possibly overnights." This testimony creates a  permissible inference that Donnell either made or influenced the decision to  transfer Johnson.


12
  Donnell and Chris Talley testified that Balton, rather than Donnell, made the  decision to move Johnson to the midday shift.


13
  This step in the analysis will only be reached if Donnell was Johnson's  supervisor, since "[t]angible employment actions fall within the special  province of the supervisor." Ellerth, 524 U.S. at 762, 118 S.Ct. 2257.


14
  Johnson does not claim WENN constructively discharged her.


15
  Again, we are assuming for present purposes that both of Johnson's transfers  were made by or influenced by Donnell in his role as Johnson's supervisor.


16
  Johnson's own testimony seems to indicate the morning to midday transfer was not  adverse. Her deposition reveals:
A.I talked to Rose Walker along with Kirkwood Balton on that Wednesday that I  was changed from middays.
Q.And what did they say?
A.Well, they wanted to get my opinion on how I felt about being changed.
Q.What did you say?
A.I told them it didn't really matter because they didn't discuss it with me  before they made the change.
Q.So it was fine with you?
A.Well, at that time, yes.


17
  For example, the transfer may have constituted a "reassignment with  significantly different responsibilities," Ellerth, 524 U.S. at 761, 118 S.Ct.  2257, or an "ultimate employment decision" that altered the terms, conditions,  or privileges of Johnson's employment, see Gupta, 212 F.3d at 587.


18
  We grant appellees' motion to strike the portions of appellants' brief referring  to the affidavit of Anita McAlister, because Johnson has not appealed the  district court's ruling to strike the affidavit.